DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
	
	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Specifically, in claim 1, the limitations “out of a cartridge configured to house the viscous fluid” (lines 5 and 6) is vague in that it is unclear if the viscous fluid or the cartridge is 
  The above are simply examples of the errors present. Applicant is required to carefully review the claims and eliminate all such errors.
To the extent the claims are proper and positively recited structures, it appears that the following prior art rejection is proper.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 1-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hirukawa et al. (US 10,589,514).
With respect to claims 1, 2 and 6, Hirukawa et al.  (Fig.1) teaches a storage section i.e., an accommodation apparatus 60 having an accommodation section configured to accommodate exchangeable members (M) that are used in a printing apparatus  20 (col.3, lines 29-32) for performing printing of a viscous fluid onto a print target using a screen mask (M), the printing 
With respect to claims 3-5, Hirukawa et al. teaches the use of a bar code reader i.e., a reading section (not show, col.8, lines 57-64) configured to read identification information provided on at least one of the members 70 or a member conveyance jig 80, use of the reading section inherently being shared for the at least two types of the members included in the exchangeable members so as to perform matching the members such that loading and unloading of the exchangeable members is possible to and from an accommodation apparatus 60 configured to accommodate the exchangeable members (Figs. 2, 6 and col. 9, first paragraph).
With respect to claims 7-9, Hirukawa et al. (Fig.1 and 2) teaches a raising and lowering section 62 configured to raise and lower the accommodation section 60, wherein the accommodation section includes multiple stages or multiple levels (shown at the conveyors 61) in a vertical direction of accommodation regions configured to accommodate at least one type of the exchangeable members (col.7, first paragraph) for attaching the exchangeable member (M) received from the printing apparatus to the holder  and removing the exchangeable member attached to the holder  from the holder and transferring the exchangeable member to the printing apparatus (col.7, lines 40-47). 

Claim Rejections - 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

	Claims 1-9 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Nagao (JP H07-186362) in view of Takahashi et al. (US 6,237,490).
With respect to claims 1, 2 and 6-9, Nagao (Figs.1 and 2) teaches a storage section i.e., an accommodation apparatus (B) having an accommodation section configured to accommodate exchangeable members 4 that are used in a printing apparatus  20 (A) (para [0009] for performing printing of a viscous fluid onto a print target using a screen mask 4, 22 the printing apparatus comprising a moving section (D, MS, 26 or 5-7 and 10) ([0010-0011]) configured to perform at least one of moving an exchangeable member to an exchange position or loading and unloading of the exchangeable member (Figs. 1, 7 and col.9, first paragraph), for at least two types of the exchangeable member that a screen mask and a support member (P1, P2 or P3; B1, B2, B5) configured to fix the print target (BP) ([0015-0016), include at least one out of the cartridge, the squeegee, and the cleaning member; and an exchange control section.
Nagao does not teach an exchange control section configured to control the moving section to perform exchange processing of exchanging the exchangeable member.
However the use of an exchange control section for controlling a moving section to perform exchange processing of exchanging the exchangeable member is conventional.  For example, Nagao teaches a printing apparatus having an exchange control section 15, 111 (Figs. 4A and 5) configured to control the moving section 114, 115 to perform exchange processing of exchanging the exchangeable members 101, 1025 (Fig.5, steps #2-#5 and col. 16, second paragraph and lines 53, 54).
In view of the teaching of Takahashi et al., it would have been obvious to one of ordinary skill in the art to modify the printing apparatus of Nagao by providing a conventional an exchange control section as taught by Takahashi et al. for more effective exchanging an exchangeable member and loading or unloading the exchange member in Nagao since the use of 
With respect to claims 3-5, the use of a reading section for reading identification information on the members or a conveyance member so as to be shared for the at least two types of the members and to perform matching the members for loading and unloading of the exchangeable members is well known in the art.

Conclusion
         	
         	The patents to Fujimoto et al., Perault et al., Mantani et al. and Dubuit are cited to show other structures having obvious similarities to the claimed structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853